                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

SAMUEL EUGENE CALHOUN,

                        Plaintiff,                    Case No. 1:19-cv-896
v.                                                    Honorable Janet T. Neff
SHARON J. TYLER et al.,

                        Defendants.
____________________________/

                                              OPINION

                 This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint on grounds of immunity and for failure to

state a claim.

                                              Discussion

                 I.     Factual allegations

                 Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Muskegon Correctional Facility (MCF) in Muskegon County, Michigan. Plaintiff
is serving a life sentence for first-degree criminal sexual conduct (CSC-I). Plaintiff was found

guilty by a Berrien County Circuit Court jury during July of 2001 in Case Number 2001-410703-

FC. At the same time Plaintiff was being prosecuted for CSC-I, he was also being prosecuted for

larceny in Case Number 2000-0411372-FC. After Plaintiff’s conviction on the CSC-I offense, the

prosecutor dismissed the charges in the larceny case. Plaintiff’s allegations in this suit relate to

the larceny prosecution.

               Plaintiff alleges that, on September 7, 2018, he filed a motion in the Berrien County

Circuit Court seeking 18 documents from the court’s files and the prosecutor’s files so that he

might pursue a post-conviction appeal in the larceny case. The court entered an order directing

Sharon Tyler, Berrien County Circuit Court Clerk, and Jeffrey B. Taylor, Berrien County

Prosecutor, to provide the documents. Plaintiff, anticipating receipt of the documents, filed his

motion for relief from judgment.

               Tyler and Taylor did not comply. Plaintiff prepared a motion to hold them in

contempt. Plaintiff was concerned that Tyler would not accept for filing a document pursuing

contempt against her; so, he filed it in the Michigan Supreme Court. The supreme court clerk

rejected the motion because that court did not have jurisdiction. Plaintiff then filed the contempt

motion, along with a motion to stay his motion for relief from judgment, in the circuit court.

Plaintiff claims Tyler never docketed the motions.

               On March 11, 2019, Tyler mailed Plaintiff an envelope containing 3 of the 18

documents. Shortly thereafter, Berrien County Circuit Court Judge LaSata denied Plaintiff’s

motion for relief from judgment. Plaintiff claims the docket in the larceny case shows that Judge

LaSata directed the clerk to not accept additional filings in the case, but to return them without

filing.



                                                 2
               Plaintiff sues Judge LaSata, Clerk Tyler, and Prosecutor Taylor for interfering with

his access to the courts. Plaintiff also suggests that Defendants have violated state law and are

liable for state-law torts. Plaintiff additionally sues the City of St. Joseph and the City of Niles.

Plaintiff seeks a declaration that Defendants violated his constitutional rights, an injunction

compelling Defendants to provide the documents he seeks and precluding them from rejecting his

pleadings in the larceny case, and $750,000 in compensatory damages.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the



                                                  3
Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994). Plaintiff contends the Defendants have violated his First Amendment rights.

                III.    Municipal liability

                Plaintiff sues the City of St. Joseph and the City of Niles. It is not apparent why.

Perhaps Plaintiff sues the cities because he believes the cities to be the employers of one or more

of the Defendants. A local government such as a municipality or county “cannot be held liable

solely because it employs a tortfeasor—or, in other words, a municipality cannot be held liable

under § 1983 on a respondeat superior theory.” Monell v. Dep’t. of Soc. Servs., 436 U.S. 658, 691

(1978). Instead, a municipality may only be liable under § 1983 when its policy or custom causes

the injury, regardless of the form of relief sought by the plaintiff. Los Angeles Cty. v. Humphries,

562 U.S. 29, 35-37 (2010) (citing Monell, 436 U.S. at 694 (1974)).

                In a municipal liability claim, the finding of a policy or custom is the initial

determination to be made. Doe v. Claiborne Cty., 103 F.3d 495, 509 (6th Cir. 1996). The policy

or custom must be the moving force behind the constitutional injury, and a plaintiff must identify

the policy, connect the policy to the governmental entity and show that the particular injury was

incurred because of the execution of that policy. Turner v. City of Taylor, 412 F.3d 629, 639 (6th

Cir. 2005); Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003); Doe, 103 F.3d at 508-509. Where
                                                   4
a plaintiff fails to allege that a policy or custom existed, dismissal of the action for failure to state

a claim is appropriate. Rayford v. City of Toledo, No. 86-3260, 1987 WL 36283, at *1 (6th Cir.

Feb. 2, 1987); see also Bilder v. City of Akron, No. 92-4310, 1993 WL 394595, at *2 (6th Cir. Oct.

6, 1993) (affirming dismissal of § 1983 action when plaintiff’s allegation of policy or custom was

conclusory, and plaintiff failed to allege facts tending to support the allegation). Here, other than

naming the cities as defendants, Plaintiff says nothing about the cities or any of their policies or

customs in the complaint. Therefore, the Court will dismiss Plaintiff action against the City of

Niles and the City of St. Joseph because he has failed to state a claim against them upon which

relief may be granted.

                IV.      Judicial immunity

                Plaintiff sues Berrien County Circuit Court Judge Charles T. LaSata in connection

with Judge LaSata’s resolution of Plaintiff’s motion for relief from judgment and instruction to the

clerk to accept no additional filings in the larceny case. Generally, a judge is absolutely immune

from a suit for monetary damages. Mireles v. Waco, 502 U.S. 9, 9-10 (1991) (“[I]t is a general

principle of the highest importance to the proper administration of justice that a judicial officer, in

exercising the authority vested in him, shall be free to act upon his own convictions, without

apprehension of personal consequences to himself.”) (internal quotations omitted); Barrett v.

Harrington, 130 F.3d 246, 254 (6th Cir. 1997); Barnes v. Winchell, 105 F.3d 1111, 1115 (6th Cir.

1997). Absolute judicial immunity may be overcome in only two instances. First, a judge is not

immune from liability for non-judicial actions, i.e., actions not taken in the judge’s judicial

capacity. Mireles, 502 U.S. at 11; see Forrester v. White, 484 U.S. 219, 229 (1988) (noting that

immunity is grounded in “the nature of the function performed, not the identity of the actor who

performed it”). Second, a judge is not immune for actions, though judicial in nature, taken in

complete absence of all jurisdiction. Id. at 12.
                                                   5
               Plaintiff’s allegations clearly fail to implicate either of the exceptions to judicial

immunity. There is no doubt that resolving Plaintiff’s motion and providing direction to the clerk

with regard to the filing and docketing were judicial acts and that Judge LaSata was acting within

his jurisdiction in doing so. Accordingly, Judge LaSata is absolutely immune from liability.

Because Judge LaSata is clearly immune from liability in this case, Plaintiff may not maintain an

action for monetary damages against him. 28 U.S.C. § 1915(e)(2)(B)(iii).

               Moreover, injunctive relief is also not available under § 1983, because, under the

1996 amendments to that statute, injunctive relief “shall not be granted” in an action against “a

judicial officer for an act or omission taken in such officer’s judicial capacity . . . unless a

declaratory decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983; accord

Savoie v. Martin, 673 F.3d 488, 496 (6th Cir. 2012). Plaintiff does not allege that a declaratory

decree was violated or that declaratory relief was unavailable. Consequently, his claim for

injunctive relief is barred. Montero v. Travis, 171 F.3d 757, 761 (2d Cir. 1999).

               It may be possible that Plaintiff’s declaratory judgment claim against Judge LaSata

might survive the bar of judicial immunity. See Ward v. City of Norwalk, 640 F. App’x 462 (6th

Cir. 2016). However, to the extent some aspect of Plaintiff’s declaratory judgment request

survives judicial immunity, as set forth below, it is properly dismissed for failure to state a claim.

               V.      Quasi-judicial immunity

               Absolute judicial immunity is extended to non-judicial officers who perform

“quasi-judicial” duties. “Quasi-judicial immunity extends to those persons performing tasks so

integral or intertwined with the judicial process that these persons are considered an arm of the

judicial officer who is immune.” Bush v. Rauch, 38 F.3d 842 (6th Cir. 1994) (probate court

administrator entitled to quasi-judicial immunity for his role in carrying out the orders of the court)


                                                  6
(citing Scruggs v. Moellering, 870 F.2d 376 (7th Cir. 1989)); see also Johnson v. Turner, 125 F.3d

324, 333 (6th Cir. 1997) (one who acts as a judge’s designee in carrying out a function for which

the judge is immune is also protected from suit seeking monetary damages); Foster v. Walsh, 864

F.2d 416, 417-18 (6th Cir. 1988) (clerk of court was entitled to quasi-judicial immunity for issuing

a warrant as directed by the court); accord Carlton v. Baird, No. 03-1294, 2003 WL 21920023, at

*1 (6th Cir. Aug. 8, 2003) (state court clerk’s office employees were entitled to quasi-judicial

immunity from state prison inmate’s § 1983 claim); Lyle v. Jackson, No. 02-1323, 2002 WL

31085181, at *1 (6th Cir. Sept. 17, 2002) (quasi-judicial immunity applied to claims against state

court clerks who allegedly failed to provide prisoner with requested copies of previous filings and

transcripts); Bradley v. United States, 84 F. App’x 492 (6th Cir. 2003) (federal court clerk). Cf.

Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 437 & n.11 (1993) (court reporter not entitled to

absolute immunity for preparing transcripts because that function is ministerial; it does not exercise

the kind of judgment protected by judicial immunity). Defendant Tyler was clearly acting on

behalf of the court when she took the actions of which Plaintiff complains. Because Defendant

Tyler is entitled to quasi-judicial immunity, Plaintiff may not maintain an action against her for

monetary damages.

               VI.     Prosecutorial Immunity

               Finally, Defendant Taylor is also entitled to absolute immunity for his actions in

prosecuting the criminal action against Plaintiff, even after judgment. The Supreme Court

embraces a functional approach to determining whether a prosecutor is entitled to absolute

immunity. Kalina v. Fletcher, 522 U.S. 118, 127 (1997); Burns v. Reed, 500 U.S. 478, 486 (1991);

Forrester, 484 U.S. at 229; accord Koubriti v. Convertino, 593 F.3d 459, 467 (6th Cir. 2010);

Lomaz v. Hennosy, 151 F.3d 493, 497 (6th Cir. 1998). Under a functional analysis, a prosecutor

is absolutely immune when performing the traditional functions of an advocate. Kalina, 522 U.S.
                                                  7
at 130; Spurlock v. Thompson, 330 F.3d 791, 797 (6th Cir. 2003); Grant v. Hollenbach, 870 F.2d

1135, 1137 (6th Cir. 1989). The Supreme Court has held that a prosecutor is absolutely immune

for the initiation and pursuit of a criminal prosecution. Imbler v. Pachtman, 424 U.S. 409, 431

(1976); Lomaz, 151 F.3d at 497. Acts which occur in the course of the prosecutor’s role as

advocate are entitled to protection of absolute immunity, in contrast to investigatory or

administrative functions that are normally performed by a detective or police officer. Buckley v.

Fitzsimmons, 509 U.S. 259, 273, 276-78 (1993); Grant, 870 F.2d at 1137. In the Sixth Circuit, the

focus of the inquiry is how closely related the prosecutor’s conduct is to his role as an advocate

intimately associated with the judicial phase of the criminal process. Spurlock, 330 F.3d at 797;

Ireland v. Tunis, 113 F.3d 1435, 1443 (6th Cir. 1997). Responding, or failing to respond, to court

orders issued in a criminal prosecution, whether before or after judgment, are sufficiently

associated with the judicial phase of the criminal process to warrant the protection of prosecutorial

immunity. Accordingly, Defendant Taylor is entitled to immunity.

               VII.    First Amendment access to the courts

               If any aspect of Plaintiff’s claims overcame the barrier of immunity, it would still

be properly dismissed for failure to state a claim. It is clearly established that prisoners have a

constitutionally protected right of access to the courts under the First and Fourteenth Amendments.

See Lewis v. Casey, 518 U.S. 343, 354 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977); Wolff

v. McDonnell, 418 U.S. 539, 556 (1974). In order to state a viable claim for interference with his

access to the courts, a plaintiff must show “actual injury.” Lewis, 518 U.S. at 349; see also Talley-

Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999). The Supreme Court has strictly limited the types

of cases for which there may be an actual injury:

       Bounds does not guarantee inmates the wherewithal to transform themselves into
       litigating engines capable of filing everything from shareholder derivative actions
       to slip-and-fall claims. The tools it requires to be provided are those that the
                                                 8
       inmates need in order to attack their sentences, directly or collaterally, and in order
       to challenge the conditions of their confinement. Impairment of any other litigating
       capacity is simply one of the incidental (and perfectly constitutional) consequences
       of conviction and incarceration.

Lewis, 518 U.S. at 355. “Thus, a prisoner’s right to access the courts extends to direct appeals,

habeas corpus applications, and civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d 378,

391 (6th Cir. 1999) (en banc). Moreover, the underlying action must have asserted a non-frivolous

claim. Lewis, 518 U.S. at 353; accord Hadix v. Johnson, 182 F.3d 400, 405 (6th Cir. 1999) (Lewis

changed actual injury to include requirement that action be non-frivolous).

               In addition, the Supreme Court squarely has held that “the underlying cause of

action . . . is an element that must be described in the complaint, just as much as allegations must

describe the official acts frustrating the litigation.” Christopher v. Harbury, 536 U.S. 403, 415

(2002) (citing Lewis, 518 U.S. at 353 & n.3). “Like any other element of an access claim, the

underlying cause of action and its lost remedy must be addressed by allegations in the complaint

sufficient to give fair notice to a defendant.” Id. at 416.

               Petitioner’s access claim is founded upon a nearly 20-year-old criminal prosecution

that was dismissed. He is not, therefore, attacking a sentence or a conviction, directly or

collaterally; nor is he challenging the conditions of his confinement. At this stage of Plaintiff’s

larceny case, given the result, if the actions of Defendants impaired his litigating capacity, it “is

simply one of the incidental (and perfectly constitutional) consequences of conviction and

incarceration.” Lewis, 518 U.S. at 353. Accordingly, Plaintiff has failed to state a claim for

violation of his First Amendment rights.

               VIII. Supplemental jurisdiction

               Plaintiff also invokes the Court’s supplemental jurisdiction to consider claims

against the Defendants under state law. The Court declines to exercise jurisdiction. In determining


                                                  9
whether to retain supplemental jurisdiction, “[a] district court should consider the interests of

judicial economy and the avoidance of multiplicity of litigation and balance those interests against

needlessly deciding state law issues.” Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d 1178, 1182

(6th Cir. 1993). Ordinarily, where a district court has exercised jurisdiction over a state-law claim

solely by virtue of supplemental jurisdiction and the federal claims are dismissed prior to trial, the

court will dismiss the remaining state-law claims. Id. Dismissal, however, remains “purely

discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (citing 28 U.S.C.

§ 1367(c)); Orton v. Johnny’s Lunch Franchise, LLC, 668 F.3d 843, 850 (6th Cir. 2012). Here,

the balance of the relevant considerations weighs against the continued exercise of supplemental

jurisdiction. Accordingly, Plaintiff’s state-law claim will be dismissed without prejudice.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s federal claims will be dismissed on grounds of immunity and for

failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

Plaintiff’s state-law claims will be dismissed without prejudice because the Court declines to

exercise supplemental jurisdiction over them.

               The Court must next decide whether an appeal of this action would be in good faith

within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611

(6th Cir. 1997). For the same reasons that the Court dismisses the action, the Court discerns no

good-faith basis for an appeal. Should Plaintiff appeal this decision, the Court will assess the

$505.00 appellate filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless

Plaintiff is barred from proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g).

If he is barred, he will be required to pay the $505.00 appellate filing fee in one lump sum.



                                                 10
             This is a dismissal as described by 28 U.S.C. § 1915(g).

             A judgment consistent with this opinion will be entered.



Dated:   November 12, 2019                        /s/ Janet T. Neff
                                                  Janet T. Neff
                                                  United States District Judge




                                             11
